DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per the application abstract and the independent claim 1 citation, this application provides an aircraft control system based on the flight specification numerical values and generated different noises for each flight computers, constituting a redundant system of flight control functions and ensures redundancy of the aircraft control software against potential bugs using the same control software.
Claim 1 is reproduced below with highlighted features; 
“An aircraft control system mountable on an aircraft, the system comprising: a flight specification acquisition unit configured to acquire flight specifications of the aircraft and output numerical values thereof, flight controllers constituting a redundant system of flight control functions, each of the flight controllers having a same control software configured to perform an arithmetic operation for aircraft control on a basis of the numerical values of the flight specifications, a noise generator for the flight controllers, the noise generator being configured to generate noises different from each other; and a noise outputting unit configured to individually superimpose the noises on the numerical value of one of the flight specifications output from the flight specification acquisition unit, and generating new numerical values of flight specifications different from each other, and outputting the new numerical values to the flight controllers. 

Prosecution of the claim, search results revealed that the subject claim elements may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claim 1 limitations.


Some of the closest prior art found on search;

TAKAHASHI; Shinei et al.	US 20150073624 A1	FLIGHT CONTROL SYSTEM FOR UNMANNED AERIAL VEHICLE
Remarks: Discloses a flight control system for an unmanned aerial vehicle with a useful technology being capable of achieving redundancy in the flight control function of the flight control system.
However, fails to disclose the claim elements stated at step 1 above.

ONOMURA; Yoichi et al.	US 20180074155 A1	METHOD OF DETECTING ABNORMALITY IN UNMANNED AIRCRAFT CONTROL SYSTEM AND ABNORMALITY DETECTOR 
Remarks: Discloses a method of detecting abnormality in an unmanned aircraft control system and an abnormality detector which detect abnormality in an apparatus in the unmanned aircraft control system that controls a flight of an unmanned aircraft from a ground facility. 
However, fails to disclose the claim elements stated at step 1 above.

ICHIHARA, KAZUO et al.	US 20180225977 A1	FLIGHT CONTROL DEVICE AND UNMANNED AIRCRAFT PROVIDED WITH SAME 
Remarks: Discloses a flight control apparatus equipped with a technology for preventing an unmanned aerial vehicle from deviating from a predetermined flight-permitted area and is able to forcibly restrain. 
However, fails to disclose the claim elements stated at step 1 above.

WALKER RICHARD C	US 20050187677 A1	PFN/TRAC SYSTEM FAA UPGRADES FOR ACCOUNTABLE REMOTE AND ROBOTICS CONTROL
Remarks: Discloses a Trusted Remote Activity Controller TRAC and mobile communication router platform that provides accountable remote and robotics control to transportation vehicles by interfacing with the vehicles E/E systems.
However, fails to disclose the claim elements stated at step 1 above.


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-4 are allowed.
a. Claim 1 is allowed independent claims.
b. Claims 2-4 are allowed due to dependencies to the allowed claim 1.


Invention Drawings:
  
    PNG
    media_image1.png
    521
    551
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    352
    551
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    554
    545
    media_image3.png
    Greyscale
          

                   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665